Upon consideration of the petition filed on the 6th of April 2015 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 20th of August 2015."
Upon consideration of the petition filed by Plaintiff on the 6th of April 2015 in this matter for a writ of certiorari to review the order of the Superior Court, Craven County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 20th of August 2015."